DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed February 3, 2022.
In view of the Amendments to the Claims filed February 3, 2022, the rejections of claims 1-8 and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent December 13, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 7, and 10-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiter et al. (DE 10 2014 225 233 A1) in view of Idikurt et al. (DE 10 2014 221 493 A1 with citations to English equivalent U.S. Pub. No. 2017/0222199 A1).
With regard to claims 1 and 7, Gleiter et al. discloses an electrochemical battery cell for a battery module for an electrically drivable vehicle, comprising:
a cell housing (such as depicted in Fig. 5 and annotated Fig. 5 below, each of the portions of frame 24 and 26 which seats each individual cell 22 cited to read on the claimed “cell housing” as the cited portions of frame 24/26 house individual cells 22); and

    PNG
    media_image1.png
    281
    548
    media_image1.png
    Greyscale

Annotated Fig. 5
a spacer element (such as the combination of the insulating layer described in [0019] as covering each individual battery cell 22 and the spacer material 32 depicted in Fig. 5 cited to read on the claimed “spacer element” because they function to provide physical spacing between the battery cells 22 and the cited cell housing) 
secured to a housing side of the cell housing in order to be supportable in an electrically insulating manner on an adjacent cell housing at a distance therefrom (as described in [0019] and depicted in Fig. 5, the cited insulating layer component of the cited spacer element secured to a housing side of the cited cell housing, such as at the interface between the cited insulating layer and cited portions of frame 24-26, in order to be supportable in an electrically insulating manner on an adjacent cell housing at a distance therefrom), wherein the spacer element has 
an electrically insulating insulation layer secured to the housing side of the cell housing (such as described in [0019] an electrically insulating insulation layer, cited insulating layer, secured to the cited housing side of the cell housing at the cited portions of 24/26) and 
a tolerance compensation layer secured to the insulation layer and projecting therefrom for purpose of support (32 depicted in Fig. 5 and described in [0019] as secured to the cited insulation layer and projecting laterally therefrom for the purpose of mechanical support and described in [0034] as “able to compensate for mechanical, thermal and/or electrical malfunctions” cited to read on the claimed “tolerance compensation layer” because it compensates for mechanical thermal and/or electrical malfunctions).

Gleiter et al. does not discloses wherein the tolerance compensation layer is formed as two separate spacer strips spaced apart from and parallel to one another.
However, Idikurt et al. discloses a spacer element which is formed as two separate spacer strips spaced apart from and parallel to one another (as depicted in Fig. 1, a spacer element as 22a, 22b, and 22c, collectively, cited to read on the claimed “formed as two separate spacer strips spaced apart from and parallel to one another” because it is formed of a first spacer strip 22a separate from a second spacer strip 22b and is depicted in Fig. 1 as physically spaced apart in the horizontal direction and parallel to one another in the horizontal and vertical direction).
Idikurt et al. teaches the spacer element design allows for production-related component tolerances being more effectively compensated (see [0043]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the cited tolerance compensation layer of Gleiter et al. to include the design of Idikurt et al. because it would have provided for production-related component tolerances being more effectively compensated. Gleiter et al., as modified by Idikurt et al. above, teaches wherein each cited separate spacer strip is oriented, or extends in the same direction as, parallel to a longitudinal side of the cited cell housing.
With regard to claim 2, independent claim 1 is obvious over Gleiter et al. in view of Idikurt et al. under 35 U.S.C. 103 as discussed above. Gleiter et al. discloses wherein
the insulation layer is adhesively bonded in order to be secured (see [0019] teaching cited insulation layer covering each individual battery cell 22; see [0006] teaching battery cells secured to cited cell housing 24/26 via an adhesive, which would provide for the claimed insulation layer, which covers each battery cell, is adhesively bonded in order to be secured).
With regard to claim 3, independent claim 1 is obvious over Gleiter et al. in view of Idikurt et al. under 35 U.S.C. 103 as discussed above. As the generally recited product-by-process limitation “wherein the insulation layer and/or the tolerance compensation layer is produced from an endless material” does not definitely impart a particular structure on the claimed electrochemical battery cell, the cited insulation layer and/or the cited tolerance compensation layer of Gleiter et al. is cited to read on the structural requirement of claim 3.
With regard to claim 4, independent claim 1 is obvious over Gleiter et al. in view of Idikurt et al. under 35 U.S.C. 103 as discussed above. Gleiter et al. discloses wherein
the tolerance compensation layer has a greater layer thickness than that of the insulation layer (as depicted in Fig. 5, the cited tolerance compensation layer 32 has a greater layer thickness in the horizontal direction than that of the cited insulation layer covering each battery cell as described in [0019]).
With regard to claim 10, Gleiter et al., as modified by Idikurt et al. above, discloses a battery module for an electrically drivable motor vehicle, comprising:
a cell pack having a number of electrochemical battery cells according to claim 1 (see 20, Fig. 5 and recall rejection of claim 1 above),
which are arranged alongside one another along a pack direction between two pack-end-side pressure plates (34, Fig. 5), wherein
each batter cell of the cell pack is supported spaced apart on a cell housing of a respective battery cell arranged adjacent or on one of the two pack-end-side pressure plates (as depicted in Fig. 5, each batter cell 22 of the cited cell pack 20 is supported spaced apart on a cell housing of a respective battery cell arranged adjacent or on one of the cited two pack-end-side pressure plates 34).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiter et al. (DE 10 2014 225 233 A1) in view of Idikurt et al. (DE 10 2014 221 493 A1 with citations to English equivalent U.S. Pub. No. 2017/0222199 A1), as applied to claims 1-4, 7, and 10 above, and in further view of Maguire et al. (U.S. Pub. No. 2018/0123101 A1).
With regard to claim 11, independent claim 1 is obvious over Gleiter et al. in view of Idikurt et al. under 35 U.S.C. 103 as discussed above.
While Gleiter et al. teaches the cited tolerance compensation layer functions to absorb compressive forces which can be made of a plastic (see [0011]), Gleiter et al. does not teach wherein the compensation layer comprises polyethylene foam.
However, Maguire et al. discloses a battery cell (see Title and Abstract) and teaches energy absorbing materials can conventionally include foamed polyethylene (see [0074]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the foamed polyethylene material of Maguire et al. for the material of the tolerance compensation layer of Gleiter et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case an energy absorbing material in a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiter et al. (DE 10 2014 225 233 A1) in view of Idikurt et al. (DE 10 2014 221 493 A1 with citations to English equivalent U.S. Pub. No. 2017/0222199 A1), as applied to claims 1-4, 7, and 10 above, and in further view of Harada et al. (U.S. Pub. No. 2015/0140388 A1).
With regard to claim 11, independent claim 1 is obvious over Gleiter et al. in view of Idikurt et al. under 35 U.S.C. 103 as discussed above.
While Gleiter et al. teaches the insulation layer comprises an electrically non-conductive material to provide electrical insulation (see [0019]), Gleiter et al. does not disclose wherein the insulation layer comprises PET, PE, or PP. 
However, Harada et al. discloses a battery cell (see Title and Abstract) and discloses an insulation layer to a battery cell can include polyethylene as a material having high withstand voltage (see [0031]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyethylene material of Harada et al. for the material of the insulation layer of Gleiter et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case an electrically insulating material in an insulation layer of a battery cell, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for an insulation layer having a high withstand voltage.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitation is not found in the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.
Applicant argues in the response that since Idikurt teaches additional insulation between the battery cells can therefore be dispensed with, a person having ordinary skill in the art would not modify Gleiter since Gleiter would have a redundant insulation layer. However, this argument is not persuasive.
Idikurt teaches additional insulation between the battery cells can therefore be dispensed with. The cited insulation layer of Gleiter provides insulation between the battery cell surfaces and the frame (see [0019]) as Gleiter teaches the battery cells within frame/housing (see Fig. 5). The cited insulation layer of Gleiter is not redundant as it provides insulation between the battery cell surfaces and the frame. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 4, 2022